IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


E.J.H.,                                    : No. 661 MAL 2021
                                           :
                   Petitioner              :
                                           : Petition for Allowance of Appeal
                                           : from the Order of the Superior Court
             v.                            :
                                           :
                                           :
L.D.H.,                                    :
                                           :
                   Respondent              :


                                    ORDER



PER CURIAM

     AND NOW, this 25th day of May, 2022, the Petition for Allowance of Appeal is

DENIED.